DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed June 21st, 2021, with respect to the amended independent claims have been fully considered and are persuasive.  The rejection of March 16th, 2021 has been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1 – 3, 7 – 12, 14 – 16, 18, and 21 – 27 are allowed. The prior art as a whole fails to teach all the limitations of the independent claims, specifically failing to teach a third inner crown sipe and second outer crown sipe adjacent to each other in the axial direction and smoothly continuous  through a crown main groove (found in claim 1), a blunt angle of the corner portions of the crown lateral grooves, first inner crown sipes and the main grooves are chamfered (found in claim 22) and the depth of a crown lateral groove decreases towards an adjacent first inner crown sipe (found in claim 25) . In view of the prior art, these features, in combination with the other limitations listed in the independent claims, would not have been obvious to one of ordinary skill in the art at the time of the invention. Claims 2 – 3, 7 -12, 14 – 16, 18, 21, 23 – 24 and 26 – 27 are allowed based on dependency on the allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116.  The examiner can normally be reached on 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743